Title: From George Washington to Samuel Huntington, 30 January 1780
From: Washington, George
To: Huntington, Samuel


          
            Sir
            Head Qurs Morris Town January 30th 1780
          
          I herewith transmit Your Excellency the proceedings & sentence of the General Court Martial in the case of Major General Arnold for the approbation or disapprobation of Congress. The proceedings will be found in two packets committed to the care of Major Gibbs.
          I also think it my duty to inclose Your Excellency the Copy of a Letter of the [ ] Instant, from the Quarter Master General on the subject of his department, which I received on the 28th.

I have the Honor to be with great respect & esteem Your Excellency’s Most Obedt sert
          
            Go: Washington
          
        